Detailed Action
1.	This Office Action is in response to the Applicant’s communication field on 12/03/2020. In virtue of this communication, claims 21-37 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the arguments for amended claim limitations. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 21, 30 and 34 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition” are neither described nor explained in the drawings, original claims and specification.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

6.	Claims 21, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 respectively of U.S. Patent No. 10,432,343 B2 in view of Trompower Patent No.: US 5,924,040 A, Gainsboro et al. Pub. No.: US 2001/0036821 A1 and Culpepper et al. US 2005/0128074 A1.
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 21, 30 and 34 are compared to the patented independent claims 1, 11 and 16 respectively set forth below. 
	
6.1.	Regarding to claim 21, patent claim 1 renders the following instant claim limitations obvious or recites the same scopes of the following instant claim limitations:
a first cellular telephone transmission detector having a first zone of detection and configured to detect a cellular telephone transmission within the first zone of detection (lines 25-33 of col. 8);
	a second cellular telephone transmission detector having a second zone of detection and configured to produce a second detection signal upon detection of the cellular telephone transmission within the second zone of detection (lines 34-42 of col. 8); and
	a processor having an interface coupled to each of the first and second cellular telephone transmission detectors (lines 43-46 of col. 8), the processor configured to:
	determine, based on a first detection signal received from the first cellular telephone transmission detector and a second detection signal received from the second cellular detector, that a contraband cellular telephone transmission is detected within an overlapping portion of the first zone of detection and the second zone of detection (lines 48-53 of col. 8).
	Although Patent claim 1 does not disclose: “a known first location associated with a first zone of detection; to detect a cellular telephone transmission and a non-cellular wireless transmission; and a known second location associated with a second zone of detection; to detect the cellular telephone transmission and the non-cellular wireless transmission; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; transmit a notification message that includes an identification of the detected cellular telephone transmission; control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission; and control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, Claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “a known first location associated with a first zone of detection; and a known second location associated with a second zone of detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches a known first location associated with a first zone of detection (fig. 8, areas in cell area column are known areas, for instance, A1); and a known second location associated with a second zone of detection (fig. 8, areas in cell area column are known areas, for instance, A2); the first cellular telephone transmission detector including a first signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A1 area in lines 1-11 of col. 7); the second cellular telephone transmission detector including a second signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A2 area in lines 1-11 of col. 7); and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission (decreasing base station areas in order to search or detect the mobile station transmission or location described in lines 1-35 of col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 10,432,343 B2 by providing base station with adjustable power transceiver for locating mobile device as taught in Trompower. Such a modification would have included a base station to adjust the coverage size so that the location of mobile communication in a cellular network could be approximately identified for useful tracking as suggested in lines 8-25 of col. 1 of Trompower.
	Secondly, the claim limitation “transmit a notification message that includes an identification of the detected cellular telephone transmission” is considered obvious by the rationales found in Gainsboro. In particular, Gainsboro teaches that scanner/receiver 12 in fig. 1-7 provides digitized voice samples for each call made in order to verify that the inmate indeed participated in a conversation with a particular called party on a particular date and at a particular time and on a particular cellular phone (par. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 10,432,343 B2 in view of Trompower by providing reporting wireless communications as taught in Gainsboro to obtain the claimed invention. Such a modification would have provided a cellular radio telephone system base station integrated into a local cellular network to control access to outside telephone lines in an institutional environment so that inmate access to outside telephone lines are recorded to prevent individuals from incurring large, unaccountable telephone costs as suggested in par. 0002-0003 of Gainsboro.
Thirdly, to consider the obviousness of the amended claim limitations “to detect a cellular telephone transmission and a non-cellular wireless transmission, and to detect the cellular telephone transmission and the non-cellular wireless transmission”, Trompower disclose to detect a cellular telephone transmission (fig. 8, detecting transmission in areas A1 and A1). In particular, Culpepper teaches to detect the cellular telephone transmission (fig. 10) and the non-cellular wireless transmission (fig. 18).
Lastly, to consider the obviousness of the amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, it’s to note that claim does not specifically define what are required or involved to control and what conditions are required to activate and deactivate. See MPEP 2111.4 II. Contingent Limitations. In particular, Culpepper teaches to start tracking based on event (fig. 13) and setting up critical alerts and tracking based on event including time and location (fig. 14-15). Additionally, Culpepper teaches tracking in cellular network (fig. 7 & 10) and tracking in access points, i.e., non-cellular communication (fig. 18). In conclusion from the above teaching of Culpepper, Culpepper enables tracking in cellular network and non-cellular network and to control or set a tracking based on location or time (fig. 13-15)
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 10,432,343 B2 in view of Trompower in view of Gainsboro by providing tracking service to locate an asset as taught in Culpepper to obtain the claimed invention. Such a modification would have included a location system to track an asset or a person in a cellular network and an access point network so that the lost or stolen articles or miss children could be recovered as suggested in par. 0008 of Culpepper.

6.2.	Claims 30 and 34 are product and method claims reciting the same scope of limitations found in claim 1. Accordingly, Patent claims 11 and 16 render the instant claims 30 and 34 respectively.

7.	Claims 21, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 respectively of U.S. Patent No. 9,887,800 B2 in view of Trompower and Culpepper.
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 21, 30 and 34 are compared to the patented independent claims 1, 11 and 16 respectively set forth below. 

7.1.	Regarding to claim 21, patent claim 1 renders the following instant claim limitations obvious or recites the same scopes of the following instant claim limitations:
a first cellular telephone transmission detector having a first zone of detection and configured to detect a cellular telephone transmission within the first zone of detection (lines 21-30 of col. 8);
	a second cellular telephone transmission detector having a second zone of detection and configured to produce a second detection signal upon detection of the cellular telephone transmission within the second zone of detection (lines 31-40 of col. 8); and
	a processor having an interface coupled to each of the first and second cellular telephone transmission detectors (lines 41-43 of col. 8), the processor configured to:
	determine, based on a first detection signal received from the first cellular telephone transmission detector and a second detection signal received from the second cellular detector, that a contraband cellular telephone transmission is detected within an overlapping portion of the first zone of detection and the second zone of detection (lines 45-51 of col. 8); and
	transmit a notification message that includes an identification of the detected cellular telephone transmission (lines 52-54 of col. 8).
	Although Patent claim 1 does not disclose: “a known first location associated with a first zone of detection; to detect a non-cellular transmission;  and a known second location associated with a second zone of detection; to detect a non-cellular wireless transmission; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; transmit a notification message that includes an identification of the detected cellular telephone transmission; control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission; and control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “a known first location associated with a first zone of detection; and a known second location associated with a second zone of detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches a known first location associated with a first zone of detection (fig. 8, areas in cell area column are known areas, for instance, A1); and a known second location associated with a second zone of detection (fig. 8, areas in cell area column are known areas, for instance, A2); the first cellular telephone transmission detector including a first signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A1 area in lines 1-11 of col. 7); the second cellular telephone transmission detector including a second signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A2 area in lines 1-11 of col. 7); and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission (decreasing base station areas in order to search or detect the mobile station transmission or location described in lines 1-35 of col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 9,887,800 B2 by providing base station with adjustable power transceiver for locating mobile device as taught in Trompower. Such a modification would have included a base station to adjust the coverage size so that the location of mobile communication in a cellular network could be approximately identified for useful tracking as suggested in lines 8-25 of col. 1 of Trompower.
Secondly, to consider the obviousness of the amended claim limitations “to detect a non-cellular wireless transmission”, Trompower disclose to detect a cellular telephone transmission (fig. 8, detecting transmission in areas A1 and A1). In particular, Culpepper teaches to detect the cellular telephone transmission (fig. 10) and the non-cellular wireless transmission (fig. 18).
Thirdly, to consider the obviousness of the amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, it’s to note that claim does not specifically define what are required or involved to control and what conditions are required to activate and deactivate. See MPEP 2111.4 II. Contingent Limitations. In particular, Culpepper teaches to start tracking based on event (fig. 13) and setting up critical alerts and tracking based on event including time and location (fig. 14-15). Additionally, Culpepper teaches tracking in cellular network (fig. 7 & 10) and tracking in access points, i.e., non-cellular communication (fig. 18). In conclusion from the above teaching of Culpepper, Culpepper enables tracking in cellular network and non-cellular network and to control or set a tracking based on location or time (fig. 13-15)
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 9,887,800 B2 in view of Trompower by providing tracking service to locate an asset as taught in Culpepper to obtain the claimed invention. Such a modification would have included a location system to track an asset or a person in a cellular network and an access point network so that the lost or stolen articles or miss children could be recovered as suggested in par. 0008 of Culpepper.

7.2.	Claims 30 and 34 are product and method claims reciting the same scope of limitations in corresponding claim 1. Accordingly, Patent claims 11 and 16 render the instant claims 30 and 34 respectively.

8.	Claims 21, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10 respectively of U.S. Patent No. 9,444,574 B2 in view of Trompower and Culpepper.
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 21, 30 and 34 are compared to the patented independent claims 1, 6 and 10 respectively set forth below. 

8.1.	Regarding to claim 21, patent claim 1 renders the following instant claim limitations obvious or recites the same scopes of the following instant claim limitations:
a first cellular telephone transmission detector having a first zone of detection and configured to detect a cellular telephone transmission within the first zone of detection (lines 14-23 of col. 8);
	a second cellular telephone transmission detector having a second zone of detection and configured to produce a second detection signal upon detection of the cellular telephone transmission within the second zone of detection (lines 24-37 of col. 8); and
	a processor having an interface coupled to each of the first and second cellular telephone transmission detectors (lines 34-36 of col. 8), the processor configured to:
	determine, based on a first detection signal received from the first cellular telephone transmission detector and a second detection signal received from the second cellular detector, that a contraband cellular telephone transmission is detected within an overlapping portion of the first zone of detection and the second zone of detection (lines 39-51 of col. 8; location information identifying the first zone and second zone would have rendered the overlapping obvious); and
	transmit a notification message that includes an identification of the detected cellular telephone transmission (lines 45-48 of col. 8).
Although Patent claim 1 does not disclose: “a known first location associated with a first zone of detection; to detect a non-cellular transmission;  and a known second location associated with a second zone of detection; to detect a non-cellular wireless transmission; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; transmit a notification message that includes an identification of the detected cellular telephone transmission; control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission; and control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “a known first location associated with a first zone of detection; and a known second location associated with a second zone of detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches a known first location associated with a first zone of detection (fig. 8, areas in cell area column are known areas, for instance, A1); and a known second location associated with a second zone of detection (fig. 8, areas in cell area column are known areas, for instance, A2); the first cellular telephone transmission detector including a first signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A1 area in lines 1-11 of col. 7); the second cellular telephone transmission detector including a second signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A2 area in lines 1-11 of col. 7); and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission (decreasing base station areas in order to search or detect the mobile station transmission or location described in lines 1-35 of col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 9,444,574 B2 by providing base station with adjustable power transceiver for locating mobile device as taught in Trompower. Such a modification would have included a base station to adjust the coverage size so that the location of mobile communication in a cellular network could be approximately identified for useful tracking as suggested in lines 8-25 of col. 1 of Trompower.
Secondly, to consider the obviousness of the amended claim limitations “to detect a non-cellular wireless transmission”, Trompower disclose to detect a cellular telephone transmission (fig. 8, detecting transmission in areas A1 and A1). In particular, Culpepper teaches to detect the cellular telephone transmission (fig. 10) and the non-cellular wireless transmission (fig. 18).
Thirdly, to consider the obviousness of the amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, it’s to note that claim does not specifically define what are required or involved to control and what conditions are required to activate and deactivate. See MPEP 2111.4 II. Contingent Limitations. In particular, Culpepper teaches to start tracking based on event (fig. 13) and setting up critical alerts and tracking based on event including time and location (fig. 14-15). Additionally, Culpepper teaches tracking in cellular network (fig. 7 & 10) and tracking in access points, i.e., non-cellular communication (fig. 18). In conclusion from the above teaching of Culpepper, Culpepper enables tracking in cellular network and non-cellular network and to control or set a tracking based on location or time (fig. 13-15)
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 9,444,574 B2 in view of Trompower by providing tracking service to locate an asset as taught in Culpepper to obtain the claimed invention. Such a modification would have included a location system to track an asset or a person in a cellular network and an access point network so that the lost or stolen articles or miss children could be recovered as suggested in par. 0008 of Culpepper.

8.2.	Claims 30 and 34 are product and method claims reciting the same scope of limitations in corresponding claim 1. Accordingly, Patent claims 6 and 10 render the instant claims 30 and 34 respectively.

9.	Claims 21, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 respectively of U.S. Patent No. 8,606,229 B2 in view of Trompower and Culpepper.
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 21, 30 and 34 are compared to the patented independent claim 1  respectively set forth below. 

9.1.	Regarding to claim 21, patent claim 1 renders the following instant claim limitations obvious or recites the same scopes of the following instant claim limitations:
a first cellular telephone transmission detector having a first zone of detection and configured to detect a cellular telephone transmission within the first zone of detection (lines 5-17 of col. 8 would render a first transmission detector with a first zone of detection obvious);
	a second cellular telephone transmission detector having a second zone of detection and configured to produce a second detection signal upon detection of the cellular telephone transmission within the second zone of detection (lines 5-17 of col. 8 would render a second transmission detector with a second zone of detection obvious); and
	a processor having an interface coupled to each of the first and second cellular telephone transmission detectors (lines 19-21 of col. 8), the processor configured to:
	determine, based on a first detection signal received from the first cellular telephone transmission detector and a second detection signal received from the second cellular detector, that a contraband cellular telephone transmission is detected within an overlapping portion of the first zone of detection and the second zone of detection (lines 21-24 in view of lines 10-17 of col. 8); and
	transmit a notification message that includes an identification of the detected cellular telephone transmission (lines 25-26 & 36-39 of col. 8).
Although Patent claim 1 does not disclose: “a known first location associated with a first zone of detection; to detect a non-cellular transmission;  and a known second location associated with a second zone of detection; to detect a non-cellular wireless transmission; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; transmit a notification message that includes an identification of the detected cellular telephone transmission; control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission; and control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “a known first location associated with a first zone of detection; and a known second location associated with a second zone of detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches a known first location associated with a first zone of detection (fig. 8, areas in cell area column are known areas, for instance, A1); and a known second location associated with a second zone of detection (fig. 8, areas in cell area column are known areas, for instance, A2); the first cellular telephone transmission detector including a first signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A1 area in lines 1-11 of col. 7); the second cellular telephone transmission detector including a second signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A2 area in lines 1-11 of col. 7); and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission (decreasing base station areas in order to search or detect the mobile station transmission or location described in lines 1-35 of col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 8,606,229 B2 by providing base station with adjustable power transceiver for locating mobile device as taught in Trompower. Such a modification would have included a base station to adjust the coverage size so that the location of mobile communication in a cellular network could be approximately identified for useful tracking as suggested in lines 8-25 of col. 1 of Trompower.
Secondly, to consider the obviousness of the amended claim limitations “to detect a non-cellular wireless transmission”, Trompower disclose to detect a cellular telephone transmission (fig. 8, detecting transmission in areas A1 and A1). In particular, Culpepper teaches to detect the cellular telephone transmission (fig. 10) and the non-cellular wireless transmission (fig. 18).
Thirdly, to consider the obviousness of the amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, it’s to note that claim does not specifically define what are required or involved to control and what conditions are required to activate and deactivate. See MPEP 2111.4 II. Contingent Limitations. In particular, Culpepper teaches to start tracking based on event (fig. 13) and setting up critical alerts and tracking based on event including time and location (fig. 14-15). Additionally, Culpepper teaches tracking in cellular network (fig. 7 & 10) and tracking in access points, i.e., non-cellular communication (fig. 18). In conclusion from the above teaching of Culpepper, Culpepper enables tracking in cellular network and non-cellular network and to control or set a tracking based on location or time (fig. 13-15)
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 8,606,229 B2 in view of Trompower by providing tracking service to locate an asset as taught in Culpepper to obtain the claimed invention. Such a modification would have included a location system to track an asset or a person in a cellular network and an access point network so that the lost or stolen articles or miss children could be recovered as suggested in par. 0008 of Culpepper.

9.2.	Claims 30 and 34 are product and method claims reciting the same scope of limitations in corresponding claim 1. Accordingly, Patent claim 1 would have rendered the instant claims 30 and 34 respectively.

10.	Claims 21, 30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 respectively of U.S. Patent No. 8,233,880 B2 in view of Trompower and Culpepper.
	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, the instant independent claims 21, 30 and 34 are compared to the patented independent claim 1  respectively set forth below. 

10.1.	Regarding to claim 21, patent claim 1 renders the following instant claim limitations obvious or recites the same scopes of the following instant claim limitations:
a first cellular telephone transmission detector having a first zone of detection and configured to detect a cellular telephone transmission within the first zone of detection (lines 5-9 of col. 8 would render a first transmission detector with a first zone of detection obvious);
	a second cellular telephone transmission detector having a second zone of detection and configured to produce a second detection signal upon detection of the cellular telephone transmission within the second zone of detection (lines 5-9 of col. 8 would render a second transmission detector with a second zone of detection obvious); and
	a processor having an interface coupled to each of the first and second cellular telephone transmission detectors (lines 10-11 of col. 8), the processor configured to:
	determine, based on a first detection signal received from the first cellular telephone transmission detector and a second detection signal received from the second cellular detector, that a contraband cellular telephone transmission is detected within an overlapping portion of the first zone of detection and the second zone of detection (lines 14-24 of col. 8); and
	transmit a notification message that includes an identification of the detected cellular telephone transmission (lines 25-28 in view of lines 19-24 of col. 8).
Although Patent claim 1 does not disclose: “a known first location associated with a first zone of detection; to detect a non-cellular transmission;  and a known second location associated with a second zone of detection; to detect a non-cellular wireless transmission; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; transmit a notification message that includes an identification of the detected cellular telephone transmission; control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission; and control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “a known first location associated with a first zone of detection; and a known second location associated with a second zone of detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches a known first location associated with a first zone of detection (fig. 8, areas in cell area column are known areas, for instance, A1); and a known second location associated with a second zone of detection (fig. 8, areas in cell area column are known areas, for instance, A2); the first cellular telephone transmission detector including a first signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A1 area in lines 1-11 of col. 7); the second cellular telephone transmission detector including a second signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A2 area in lines 1-11 of col. 7); and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission (decreasing base station areas in order to search or detect the mobile station transmission or location described in lines 1-35 of col. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 8,233,880 B2 by providing base station with adjustable power transceiver for locating mobile device as taught in Trompower. Such a modification would have included a base station to adjust the coverage size so that the location of mobile communication in a cellular network could be approximately identified for useful tracking as suggested in lines 8-25 of col. 1 of Trompower.
Secondly, to consider the obviousness of the amended claim limitations “to detect a non-cellular wireless transmission”, Trompower disclose to detect a cellular telephone transmission (fig. 8, detecting transmission in areas A1 and A1). In particular, Culpepper teaches to detect the cellular telephone transmission (fig. 10) and the non-cellular wireless transmission (fig. 18).
Thirdly, to consider the obviousness of the amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, it’s to note that claim does not specifically define what are required or involved to control and what conditions are required to activate and deactivate. See MPEP 2111.4 II. Contingent Limitations. In particular, Culpepper teaches to start tracking based on event (fig. 13) and setting up critical alerts and tracking based on event including time and location (fig. 14-15). Additionally, Culpepper teaches tracking in cellular network (fig. 7 & 10) and tracking in access points, i.e., non-cellular communication (fig. 18). In conclusion from the above teaching of Culpepper, Culpepper enables tracking in cellular network and non-cellular network and to control or set a tracking based on location or time (fig. 13-15)
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify the teaching of claim 1 of Patent 8,233,880 B2 in view of Trompower by providing tracking service to locate an asset as taught in Culpepper to obtain the claimed invention. Such a modification would have included a location system to track an asset or a person in a cellular network and an access point network so that the lost or stolen articles or miss children could be recovered as suggested in par. 0008 of Culpepper.

10.2.	Claims 30 and 34 are product and method claims reciting the same scope of limitations in corresponding claim 1. Accordingly, Patent claim 1 would have rendered the instant claims 30 and 34 respectively.

11.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 21-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gainsboro in view of Trompower and Layson, Jr. Patent No.: 5,731,757 A.

Claim 21
Gainsboro discloses an inmate telephone system (fig. 1-5 for monitoring wireless communication) incorporating a cellular telephone detection system (inmate telephone system of fig. 1-3) for detecting unauthorized cellular telephone usage within predetermined zones within a facility (see fig. 1-6), comprising:
a first cellular telephone transmission detector (first reception antennae 16 of fig. 1 & 3) having a first zone of detection and configured to produce a first detection signal upon detection of a cellular telephone transmission within the first zone of detection (par. 0044, 0065), the first detection signal indicating that the first cellular telephone transmission was detected within the first zone of detection (fig. 5; as described in par. 0044, when the wireless transmission is made in the vicinity of the institution, the transmitted signal is received by reception antennae 16 and routed to the scanner/receiver 12; as shown in fig. 1, each antenna 16 covers its respective predetermine area to detect the transmission), 
a second cellular telephone transmission detector (second reception antennae 16 of fig. 1 & 3) having a second zone of detection and configured to detect the cellular telephone transmission within the second zone of detection (par. 0044), the second detection signal indicating that the second cellular telephone transmission was detected within the second zone of detection (par. 0044 & 0065); and
a processor (52 of fig. 5 and see fig. 4) having an interface (90 or 82, 84, 86, 88 of fig. 4) coupled to each of the first and second cellular telephone transmission detectors (see fig. 1-3 for multiple receivers/scanners), the processor configured to:
receive the first and second detection signals (52 of fig. 5 for detecting the signals); and
transmit a notification message (see fig. 5-6 and par. 0044, 0046, 0063) that includes an identification of the detected cellular telephone transmission (par. 0046, to provide digitized voice samples for each call made that the inmate indeed participated in a conversation with a particular called party on a particular date and at a particular time and on a particular cellular phone).
	Although Gainsboro does not disclose: “a known first location associated with a first zone of detection; to detect a non-cellular wireless transmission within the first zone detection; and a known second location associated with a second zone of detection; to detect a non-cellular wireless transmission within the second zone detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; determine, based on a first detection signal received from the first cellular telephone transmission detector, a second detection signal received from the second cellular detector, and the first and second known locations, that a contraband cellular telephone transmission is detected at a detection location corresponding to an overlapping portion of the first zone of detection and the second zone of detection; control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission; and ”, claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “a known first location associated with a first zone of detection; and a known second location associated with a second zone of detection; the first cellular telephone transmission detector including a first signal sensitivity adjuster; the second cellular telephone transmission detector including a second signal sensitivity adjuster; and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches a known first location associated with a first zone of detection (fig. 8, areas in cell area column are known areas, for instance, A1); and a known second location associated with a second zone of detection (fig. 8, areas in cell area column are known areas, for instance, A2); the first cellular telephone transmission detector including a first signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A1 area in lines 1-11 of col. 7); the second cellular telephone transmission detector including a second signal sensitivity adjuster (sensitivity adjuster is transmission power adjuster; adjusting a region of coverage by based in lines 55-67 of col. 5 and lines 20-25 of col. 6; decreasing cell size of base station 54 for A2 area in lines 1-11 of col. 7); and control at least one of the first signal adjuster or the second signal adjuster so as to adjust a detectability of at least one of the first zone of detection or the second zone of detection based on the detection location of the contraband cellular telephone transmission (decreasing base station areas in order to search or detect the mobile station transmission or location described in lines 1-35 of col. 7).
	Secondly, again the claim limitations “determine, based on a first detection signal received from the first cellular telephone transmission detector, a second detection signal received from the second cellular detector, and the first and second known locations, that a contraband cellular telephone transmission is detected at a detection location corresponding to an overlapping portion of the first zone of detection and the second zone of detection” are considered obvious by the rationales found in Trompower. In particular, Trompower teaches fig. 1 for location of mobile terminal 67 in the region cover by base stations 54 for area A1 and area 2, and locating mobile communication unit 66 in the region where these two cell areas 70 B and 72 B overlaps (lines 1-2 of col. 7 and see lines 30-35 of col. 7). In addition, Trompower particularly teaches each base station for detecting mobile communication unit in within the cell area defined by 70B and 72B and sends its respective information to the house computer (lines 51-60 of col. 6 and see fig. 1 in view of fig. 7-8).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify a call control system of Gainsboro by providing a base station with adjustable power transceiver for locating mobile device as taught in Trompower. Such a modification would have included a base station to adjust its coverage size so that the location of mobile communication in a cellular network could be approximately identified for useful tracking as suggested in lines 8-25 of col. 1 of Trompower.
Thirdly, to consider the obviousness of the amended claim limitations “to detect a non-cellular wireless transmission within the first zone of detection and within the second zone of detection”, recall that Trompower disclose to detect a cellular telephone transmission (fig. 8, detecting transmission in areas A1 and A1). Additionally, claim does not specifically what non-cellular wireless transmission is and what are required or involved in detecting. In particular, Layson teaches to detect a non-cellular wireless transmission (130 & 138 in fig. 6A for detecting body worn device is in range;  142 in fig. 6B; lines. 35-43 of col. 3, two communication is) within a location (142 in fig. 6B).
Lastly, to consider the obviousness of the amended claim limitations “control the first and second cellular telephone transmission detectors to activate or deactivate detection of a non-cellular wireless transmission based on a condition”, it’s to note that claim does not specifically define what are required or involved to control and what conditions are required to activate and deactivate. See MPEP 2111.4 II. Contingent Limitations. In particular, Layson teaches querying, i.e., tracking, a portable device based on command, i.e., controlling (201 in fig. 7A; wherein the portable device having a wireless transceiver to provide two way data and voice communications to the central data-base system (fig. 2 and lines. 35-43 of col. 3), and establishing communication with the portable device (206-207 in fig. 7A could be reasonably interpreted as activating since claim does not specifically what are required in controlling and activating).
 For the above reasons, claim limitations are considered obvious known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify a call control system of Gainsboro and Trompower by providing portable tracking apparatus as taught in Layson to obtain the claimed invention as specified in the claim. Such a modification would have included a tracking apparatus to locate subject or an asset in a real time so that house arrest system could accurately monitor the criminal offenders and their movements with respect to off-limit areas at all times as suggested in lines 40-48 of col. 1 in Layson.

Claim 22
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 21, wherein the first detection signal indicates that the first cellular telephone transmission was detected within the first zone of detection, and includes information indicative of a location of the first cellular telephone transmission detector and a first detection time (Gainsboro, 0046; Trompower, fig. 1 & 6-8).

Claim 23
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 21, wherein the second detection signal indicates that the second cellular telephone transmission was detected within the second zone of detection, and includes information indicative of a location of the second cellular telephone transmission detector and a second detection time (Gainsboro, 0046; Trompower, fig. 1 and lines 1-2 & 30-34 of col. 7).

Claim 24
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 21, wherein the first and second cellular telephone detectors produce the first and second detection signals, respectively, upon detecting a non-cellular two-way communication (Gainsboro, data messages in par. 0043; telephone landline communications in par. 0045 & 0058; DTFM or dial tones in par. 0061).

Claim 25
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 21, wherein the range of the first zone is adjustable (Trompower, the base station can change its effective cell coverage area in lines 20-34 of col. 6; lines 9-11 of col. 7; lines 5-25 of col. 8).

Claim 26
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 25, wherein the zone is adjustable by adjusting a signal level comparator (Trompower, fig. 6; lines 58-67 of col. 5 and lines 5-25 of col. 8; lines 1-2 of col. 13; see line 5 of col. 15 for adjusting signal power level).

Claim 27
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 25, wherein the first zone is adjustable by adjusting antenna sensitivity (Trompower, lines 58-67 of col. 5 and lines 5-25 of col. 8; see line 37-40 of col. 15 for adjusting the cell coverage area of signals being transmitted or received by the first antenna).

Claim 28
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 21, the cellular telephone detector processor further configured to determine a location of a cellular telephone by using a triangulation methodology based on relative signals levels associated with the first and second detection signals (Gainsboro, par. 0065).

Claim 29
Gainsboro, in view of Trompower and Layson, discloses the cellular telephone detection system of claim 21, wherein the first and second cellular telephone detectors are positioned such that first and second zones do not overlap (Gainsboro, base stations 12a-12c of fig. 3 do not overlap; base stations in fig. 1 of Trompower do not overlap by their positions but by their coverage transmit power; to resolve the overlapped coverage, both base stations decrease the size of their respective cell area coverage to 70B and 72B in fig. 7 as explained lines 9-11 of col. 7).

Claim 30-33
	Claims 30-33 are product claims corresponding to system claims 21, 24, 28 and 25 in order. Limitations of claims 30-33 are found reciting the same scopes of the respective limitations in claims 221, 24, 28 and 25. Accordingly, claims 30-33 are considered obvious by the same rationales applied in the rejections of claims 221, 24, 28 and 25 respectively set forth above.

Claim 34 and 37
	Claims 34 and 37 are method claims corresponding to system claims 21 and 29. Limitations of claims 34 and 37 are found reciting the same scopes of the respective limitations in claims 21 and 29. Accordingly, claims 34 and 37 are considered obvious by the same rationales applied in the rejections of claims 21 and 29 respectively set forth above.

Claim 35
Gainsboro, in view of Trompower and Layson, discloses the method of claim 34, further comprising transmitting a jamming control signal to a radio frequency jamming device configured to jam the source of the first or second cellular telephone transmission within the first or second zones of detection in response to the determination that the first detection signal and the second detection signal are indicative of the same detected cellular telephone transmission (Gainsboro, 70 of fig. 6 in view of fig. 1-3; as described in par. 0041, the unauthorized wireless transmission can be disconnected via jamming or enabling the jamming apparatus).

Claim 36
Gainsboro, in view of Trompower and Layson, discloses the method of claim 34, wherein the first and second cellular telephone detectors are positioned such that the first and second zones at least partially overlap (the coverage of antennae 16 of fig. 1 in Gainsboro;  base stations in fig. 1 of Trompower do not overlap by their positions but by their coverage transmit power; to resolve the overlapped coverage, both base stations decrease the size of their respective cell area coverage to 70B and 72B in fig. 7 as explained lines 9-11 of col. 7; accordingly, it would be obvious to one of ordinary skill in the art to antenna and transceiver in base station of Trompower to rotate the antenna directions and adjust the transmission power to change its coverage area sizes as to partially overlap).


Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643